DETAILED ACTION


Response to Arguments
Applicant's arguments filed 7/19/22 have been fully considered.
Applicant’s remarks regarding the rejection of claim 1 under 35 USC 112(b) set forth in para. 7 of the prior Office action are persuasive.  Based on Applicant’s remarks, the limitation of claim 1 that states “measure a value . . . at a detection section in which the drum rotates at a specific rotational speed during a dewatering process” is interpreted such that the detection section does not occur during a dewatering process.  It is interpreted that the specific rotational speed during the detection section is the same specific rotational speed that occurs during a dewatering process.
Applicant’s remarks regarding the prior art rejections are not persuasive.  Applicant asserts that Matsumoto discloses increasing a rotational speed by comparing a measured vibration value and a reference value and does not disclose determining whether to initialize a dewatering process based on a predicted value obtained by the measured vibration value and a reference value.  However, Matsumoto clearly discloses that the vibration during high-speed dewatering is predicted based on the measured vibration value (fig. 18; col. 19, ll. 8-15) and a determination is made whether to initialize a dewatering process (e.g. by continuing or stopping rotation) based on the measured vibration as a predictor (col. 18, ll. 41-64).  One of ordinary skill in the art would have readily recognized as obvious that Matsumoto teaches measuring a vibration at a low-speed detection section to predict a vibration at a high-speed dewatering and controlling initialization of the dewatering process accordingly.

Response to Amendments
Amendments to the claims overcome the objection to claim 1 set forth in the prior Office action.  Therefore, the objection is withdrawn.
Amendments to the claims overcome the rejection of claims 1-10 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
The rejections of claims 1-10 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5768730 granted to Matsumoto et al. in view of U.S. Patent Application Publication 20130014545 by Ushijima et al.
As to claim 1, Matsumoto teaches a washing machine comprising a tub 202 (fig. 12); a vibration sensor 220 disposed at the tub (fig. 13); a drum 203; and a controller (fig. 15) configured to measure a value regarding vibration in the tub at a specific rotational speed during a dewatering process (col. 18, ll. 41-48), determine a predicted value of maximum displacement throughout the dewatering process (see fig. 18) based on the measured value (col. 19, ll. 8-15), and determine whether to accelerate the drum to a maximum speed in the dewatering process based on the predicted value and a reference value (col. 18, ll. 41-48).
Matsumoto teaches that vibration is measured in a horizontal or vertical direction (col. 18, ll. 5-11) and thus does not teach that it measures multi-axis vibration along a plurality of different axes with respect to the tub.  However, Ushijima teaches that since vibration of a tub is not always limited to one direction, detecting vibration at multiple axes can detect movement of the tub with high precision (para. 61).  One of ordinary skill in the art would have recognized as obvious to measure vibration at multiple axes in the washing machine taught by Matsumoto in order to result in higher precision of vibration measurement.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 10, Matsumoto teaches that the specific rotation speed is faster than a speed in which laundry becomes compressed against the wall of the drum and slower than a maximum speed of the dewatering process (col. 18, ll. 41-48; the speed necessarily must be when the laundry is compressed against a wall).

Claims 3, 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5768730 granted to Matsumoto et al. in view of U.S. Patent Application Publication 20130014545 by Ushijima et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20070039104 by Lee at al.
As to claim 3, neither Matsumoto nor Ushijima teach calculating information of a plurality of phase differences between a plurality of vibrations.  However, Lee teaches performing vibration calculations based on phase differences between a plurality of vibrations (para. 31).  Lee teaches that this allows for a determination of a type of unbalance (paras. 44-46).  One of ordinary skill in the art would have recognized as obvious to calculate information of a plurality a phase differences in order to determine a type of unbalance, as taught by Lee.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 4, Lee teaches that the phase difference information comprises phase differences between the plurality of vibrations (para. 44-46, 50-53).
As to claim 6, upon the obvious modification discussed above to measure vibration in multiple axes, one of ordinary skill in the art would have recognized as obvious that the predicted value would be a plurality of predicted values; Matsumoto teaches predicting the value at one axis and the modification would result in predicting values at each axis.
As to claim 7, Matsumoto teaches determining whether to rotate the drum faster than the specific speed (i.e. accelerate the drum to a maximum speed in the dewatering process) based on the predicted value and a reference value (col. 18, ll. 41-48).  One of ordinary skill in the art would have recognized as obvious that all of the predicted values should be equal to or less than the reference value for acceleration to process since any one of the values would indicate unacceptable vibration based on the teachings of Matsumoto regarding a reference value as the threshold.
As to claim 8, Matsumoto teaches that the drum stops when a predicted displacement exceeds the reference value (col. 18, ll. 49-50).
As to claim 9, based on the obvious modification discussed above, one of ordinary skill in the art would have recognized as obvious that the reference value would be set according to each axis based on the teachings of Matsumoto regarding a reference value as a threshold.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5768730 granted to Matsumoto et al. in view of U.S. Patent Application Publication 20130014545 by Ushijima et al. and U.S. Patent Application Publication 20070039104 by Lee at al. as applied to claim 3 above, and further in view of WO2010072556A1 by Appl et al.
As to claim 5, Matsumoto does not teach inputting displacement values, phase differences, and speed variation into a pre-trained artificial neural network to output the predicted value.  However, one of ordinary skill in the art would have recognized as obvious to use an artificial neural network.  Appl teaches that when determining an unbalance a learning controller allows for adaptation to changed in washing-machine specific parameters, for example spring and dampening constants over the operating period of the machine (para. 23).  One of ordinary skill in the art would have been motivated to use an artificial neural network in to output a predicted maximum vibration in order to adapt for machine-specific parameters, as taught by Appl.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711